 

EXHIBIT 10.5

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of October 3, 2016
(the “Effective Date”) between RMR Industrials, Inc., a Nevada corporation
(“RMRI”), and Central Valley Administrators Inc. (the “Purchaser”), a Nevada
corporation, together the sole stockholders of RMR Aggregates, Inc., a Colorado
corporation (the “Company”).

 

WHEREAS, RMRI, the Company and the Purchaser have entered into that certain Note
Purchase Agreement dated on or about the Effective Date (as may be amended from
time to time, the “Note Purchase Agreement”) and the Company has executed that
certain promissory note in favor of the Purchaser in connection therewith (as
may be amended from time to time, the “Note,” and together with the Note
Purchase Agreement and certain other ancillary agreements defined in the Note
Purchase Agreement as the “Loan Documents”); and

 

WHEREAS, in order to induce Purchaser to enter into the Note Purchase Agreement,
RMRI is willing to make certain representations, warranties, covenants and
agreements with respect to the shares of $0.0001 par value common stock of the
Company (“Company Common Stock”) beneficially owned (as such term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) by RMRI and set forth below RMRI’s signature on the signature page hereto
(the “Original Shares” and, together with any additional shares of the capital
stock of the Company issued to RMRI pursuant to Section 3 hereof, the “Shares”).

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.            Definitions.

 

For purposes of this Agreement, capitalized terms used and not defined in this
Agreement shall have the respective meanings ascribed to them in the Note
Purchase Agreement.

 

2.            Agreement to Vote Shares; Irrevocable Proxy.

 

(a)          RMRI agrees, during any period beginning at such time that an Event
of Default under the Loan Documents occurs and ending at such time as such Event
of Default has been cured if such Event of Default is permitted to be cured
under the Loan Documents and otherwise ending upon the payment of all amounts
due Purchaser under or in connection with the Loan Documents (each, a “Period of
Default”), that Purchaser shall have the right to vote the Shares, and to cause
any holder of record of the Shares to vote or execute a written consent or
consents if stockholders of the Company are requested to vote their shares
through the execution of an action by written consent in lieu of any such annual
or special meeting of stockholders of the Company pursuant to the sole and
absolute discretion of the Purchaser, at every meeting (or in connection with
any action by written consent) of the stockholders of the Company at which any
matters are considered and at every adjournment or postponement thereof. Without
limiting the generality of the preceding sentence, RMRI specifically
acknowledges and agrees that Purchaser may, in its sole and absolute discretion,
vote such Shares (i) against any action, proposal, transaction or agreement that
could reasonably be expected to impede, interfere with, delay, discourage,
adversely affect or inhibit the Company’s timely payment and performance under
the Loan Documents, (ii) in favor of a change in the voting rights of any class
or series of shares of the capital stock of the Company (including any
amendments to the Articles of Incorporation or Bylaws of the Company), (iii) in
favor of issuing additional shares of common stock or other classes or series of
shares of the capital stock of the Company, (iv) in favor of selling assets of
the Company in an amount sufficient to repay outstanding amounts due under the
Note, or (v) in favor of the dissolution and liquidation of the Company.

 

 

 

 

(b)           RMRI hereby appoints Purchaser and any designee of Purchaser, and
each of them individually, its proxies and attorneys-in-fact, with full power of
substitution and resubstitution, to vote or act by written consent during any
Period of Default with respect to the Shares in accordance with Section 2(a).
This proxy and power of attorney is given to secure the performance of the
duties of the RMRI under this Agreement. RMRI shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. This proxy and power of attorney granted by RMRI shall be
irrevocable during the term of this Agreement, shall be deemed to be coupled
with an interest sufficient in law to support an irrevocable proxy, and by
execution of this Agreement, RMRI revokes any and all prior proxies granted by
RMRI with respect to the Shares. The power of attorney granted by RMRI herein is
a durable power of attorney and shall survive the dissolution or bankruptcy of
RMRI. The proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.

 

3.            Additional Shares.

 

RMRI agrees that all shares of the capital stock of the Company that RMRI
purchases, acquires the right to vote or otherwise acquires beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of after the execution of this
Agreement shall be subject to the terms of this Agreement and shall constitute
Shares for all purposes of this Agreement.

 

4.            Termination.

 

This Agreement shall be effective on the Effective Date and shall terminate upon
the earlier of (a) full payment and performance of the obligations of the
Company pursuant to the Loan Documents, or (b) the fifteenth annual anniversary
of the Effective Date.

 

5.            Specific Performance.

 

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

6.            Entire Agreement.

 

This Agreement supersedes all prior agreements, written or oral, between the
parties hereto with respect to the subject matter hereof and contains the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, and no provisions hereof may be
modified or waived, except by an instrument in writing signed by both of the
parties hereto. No waiver of any provisions hereof by either party shall be
deemed a waiver of any other provisions hereof by such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

7.            Notices.

 

All notices, requests, claims, demands, and other communications hereunder shall
be in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt), (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested), (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient, or (d)
on the fifth day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the addresses set forth in the Note Purchase Agreement.

 

8.            Miscellaneous.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Nevada without giving effect to any
choice or conflict of law provision or rule (whether of the State of Nevada or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of Nevada.

 

 

 

 

(b)          Each of the parties hereto irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns shall be brought and
determined exclusively in the state or federal courts sitting in the County of
Clark, the State of Nevada.

 

(c)          EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

(d)          If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement,
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

(e)          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

(f)          Each party hereto shall execute and deliver such additional
documents as may be necessary or desirable to effect the transactions
contemplated by this Agreement.

 

(g)          All section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.

 

(h)          The obligations of RMRI set forth in this Agreement shall not be
effective or binding upon RMRI until after such time as the Loan Documents are
executed and delivered by the Company and the Purchaser, and the parties agree
that there is not and has not been any other agreement, arrangement or
understanding between the parties hereto with respect to the matters set forth
herein.

 

(i)          Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party hereto, except that RMRI may assign, in its sole discretion, all or any of
its rights, interests and obligations hereunder to any of its Affiliates.

 

[Signatures follow on a separate page.]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

  RMRI           RMR INDUSTRIALS, INC.,    

a Nevada corporation

          By: /s/ Chad Brownstein     Name: Chad Brownstein     Title: Chief
Executive Officer  

 

  Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement: 80,000

 

  9301 Wilshire Blvd., Suite 312     Beverly Hills, CA 90210     Attn: Chief
Executive Officer  

 

 

 

 

  PURCHASER       CENTRAL VALLEY ADMINISTRATORS INC.,   a Nevada corporation

 

  By: /s/Richard Merkin     Name: Richard Merkin     Title: President  

 

  Number of Shares of Company Common Stock Beneficially Owned as of the Date of
this Agreement: 20,000   3115 Ocean Front Walk, Suite 301   Marina del Rey, CA
90292

 



 



